Title: To George Washington from Christiana de Hanstein, 25 February 1794
From: Hanstein, Christiana de
To: Washington, George


          
            Your Excellence,
            Unterstein the 25th of Febr. 1794
          
          The Magnanimity of your Excellence encourageth me to write to You. My Father in the
            last American War being one of the Party of the Loyalistes divers times put out of the
            Possession of all that he had. Not only when he was taken Prisonner from his Enemys under Captain Jerey Wolf he was deprived of A greate sum of Money: and
            at another time twenty Waggon Loden with Hemp was taken at the same time in Verginne,
            the whole sum that he had lost is at least two Thousand pounds Sterling. The Parliament haveing concluded to pay all that the Loyalists have lost
            in the American War I do most humbly beg your Excellence to write to me as an assurance
            and to attest that all I deman is truly lost from my Father Stephen Wilkinson wich is
            now Dead.
          When Your Excellence will have the Gracious for me and reply what I beeg from Your
            Excellence I shall witho⟨ut⟩ any difficulty receive from the English Parliamant the
            payment of the sum my Father lost. You can be assurd for the benevolent favour. I am
            Your Excellence Most humble Servente
          
            Christiana de Hansteinborn Wilkinson
          
        